Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 12/27/2021.

Allowable Subject Matter
Claims 93,  95-97,  98, 100-102, 103, 105-110   are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  93  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein: the broadcast channel is a narrowband physical broadcast channel (NPBCH); the information block is a narrowband master information block (MIB-NB); the first resources comprise at least a portion of symbols that include the NPBCH; and the second resources comprise at least a portion of symbols that do not include the NPBCH
” and in combination with other limitations recited as specified in claim 93.


Claim  98  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein: the broadcast channel is a narrowband physical broadcast channel (NPBCH); the information block is a narrowband master information block (MIB-NB); the first 
” and in combination with other limitations recited as specified in claim 98.


Claim  103  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “  wherein: the broadcast channel is a narrowband physical broadcast channel (NPBCH); the information block is a narrowband master information block (MIB-NB); the first resources comprise at least a portion of symbols that include the NPBCH; and the second resources comprise at least a portion of symbols that do not include the NPBCH 
” and in combination with other limitations recited as specified in claim 103.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412